 

Exhibit 10.2

EXHIBIT A to CONFIDENTIAL SETTLEMENT AGREEMENT AND MUTUAL

GENERAL RELEASE OF ALL CLAIMS

CONFIDENTIAL ESCROW AGREEMENT

This CONFIDENTIAL ESCROW AGREEMENT (the “Agreement”) has an effective date of
August 18 2010, and is entered by and among Robert Hoult (“Hoult”), Banks.com,
Inc. (“Banks.com”), and Deutsche Bank National Trust Company (“DBNTC” or “Escrow
Agent”).

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged by each of the parties hereto, the parties hereto, intending
to be legally bound, do hereby agree as follows:

Section 1. Appointment of Escrow Agent. Hoult and Banks.com hereby appoint
Deutsche Bank National Trust Company as Escrow Agent in accordance with the
terms and conditions set forth herein, and the Escrow Agent hereby accepts such
appointment. Hoult shall deliver to the Escrow Agent a copy of his driver’s
license and executed W-9 form when he provides his executed copy of this
Agreement, and Banks.com,shall deliver to the Escrow Agent a copy of its
executed W-9 form when it provides its executed copy of this Agreement. Hoult’s
current email address is houltr@gmail.com and Banks.com’s current email address,
through its President and Chief Executive Officer, Daniel O’Donnell
(“O’Donnell”), is dodonnell@banks.com.

Section 2. Deposit of the Escrow Property. Within one (1) business day of the
execution of this Agreement by all parties hereto, Hoult shall cause to be
deposited with the Escrow Agent 622,673 shares of common stock of Banks.com,
Inc., which shall be held (and ultimately transferred) by the Escrow Agent upon
the terms and conditions hereinafter set forth. The Hoult Shares are also
collectively referred to herein as the “Escrow Property.” The Escrow Agent shall
have no duty to solicit the Escrow Property.

Section 3. Distribution of Escrow Property. The Escrow Agent shall hold the
Escrow Property in its possession until a transfer is appropriate in accordance
with the following terms and escrow instructions:

The Hoult Shares are to be held in escrow by the Escrow Agent. Only upon receipt
by the Escrow Agent of copies of both 1) a file-stamped order of the San
Francisco County Superior Court entering the dismissal with prejudice as to
Hoult of Case No. CGC-10-497625 (the “Derivative Action”), and 2) a file-stamped
order of the U.S. District Court for the Northern District of California
entering the dismissal with prejudice of Case No. 3:09-CV-06039-WHA (the
“Federal Action”) as against Hoult and MoxieSearch.com shall the Escrow Agent as
immediately as

 

1



--------------------------------------------------------------------------------

reasonably possible (and by no later than two (2) business days after its
receipt of both file-stamped court orders) transfer the Hoult Shares to
Banks.com, Inc. pursuant to written instructions that shall be provided by
O’Donnell, acting as the President and Chief Executive Officer of Banks.com. If
either or both of the file-stamped court orders has/have not been issued by the
respective courts within thirty (30) calendar days of the date that Hoult places
the Hoult Shares in escrow with the Escrow Agent, Hoult may cancel this escrow
account and re-claim the Hoult Shares by providing notice of cancellation in any
written form to the Escrow Agent, which shall, upon receiving notice of
cancellation by Hoult, immediately cancel the escrow account and transfer the
Hoult Shares back to Hoult.

Section 4. Termination. This Escrow Agreement shall terminate upon the
distribution of all Escrow Property from the account established hereunder. The
provisions of Sections 6, 8, and 9 below shall survive the termination of this
Escrow Agreement, and the earlier resignation or removal of the Escrow Agent if
resignation or removal of the Escrow Agent occurs.

Section 5. Compensation of Escrow Agent. The Escrow Agent shall charge $2,500.00
as the fees and expenses for all services rendered by it under this Agreement,
which charge shall be paid by Hoult.

Section 6. Resignation of Escrow Agent. The Escrow Agent may resign and be
discharged from its duties hereunder at any time by giving thirty (30) calendar
days’ prior written notice of such resignation to Hoult and Banks.com. Either
Hoult or Banks.com may remove the Escrow Agent at any time by giving thirty
(30) calendar days’ prior written notice to the Escrow Agent and to each other.
Upon such notice, a successor escrow agent shall be appointed by Hoult and
Banks.com, who shall provide joint written notice of such to the resigning
Escrow Agent. Such successor escrow agent shall become the escrow agent
hereunder upon the resignation or removal date specified in such notice. If
Hoult and Banks.com are unable to agree upon a successor escrow agent within
thirty (30) days after such notice, the Escrow Agent may, in its sole
discretion, deliver the Escrow Property to Hoult at the address provided herein,
or may apply to a court of competent jurisdiction for the appointment of a
successor escrow agent or for other appropriate relief. The costs and expenses
(including its attorneys’ fees and expenses) incurred by the Escrow Agent in
connection with such proceeding shall be paid by Hoult and Banks.com jointly and
severally. Upon receipt of the identity of the successor escrow agent, the
Escrow Agent shall either deliver the Escrow Property then held hereunder to the
successor escrow agent. Upon its resignation and delivery of the Escrow Property
as set forth in this Section 6, the Escrow Agent shall be discharged of and from
any and all further obligations arising in connection with the Escrow Property
or this Agreement.

Section 7. Indemnification of Escrow Agent. Hoult shall indemnify, defend, and
hold harmless the Escrow Agent and its officers, directors, employees,
representatives, and agents, from and against, and reimburse the Escrow Agent
for, any and all claims, expenses,

 

2



--------------------------------------------------------------------------------

obligations, liabilities, losses, damages, injuries (to person, property, or
natural resources), penalties, stamp, or other similar taxes, actions, suits,
judgments, reasonable costs and expenses (including reasonable attorneys’ fees
and expenses) of whatever kind or nature regardless of their merit, demanded,
asserted, or claimed against the Escrow Agent directly or indirectly relating
to, or arising from, claims against the Escrow Agent by reason of its
participation in the transactions contemplated hereby, including without
limitation all reasonable costs required to be associated with claims for
damages to persons or property, and reasonable attorneys’ and consultants’ fees
and expenses and court costs, except to the extent caused by the Escrow Agent’s
negligence or willful misconduct. The provisions of this Section 7 shall survive
the termination of this Agreement or the earlier resignation or removal of the
Escrow Agent.

Section 8. The Escrow Agent.

(a) The duties, responsibilities, and obligations of Escrow Agent shall be
limited to those expressly set forth herein, and no duties, responsibilities, or
obligations shall be inferred or implied against the Escrow Agent. The Escrow
Agent shall not be subject to, nor required to comply with, any other agreement
to which Hoult or Banks.com is a party, even though reference thereto may be
made herein, or to comply with any direction or instruction (other than those
contained herein or delivered in accordance with this Escrow Agreement) from
Hoult or Banks.com or any person acting on behalf of either Hoult or Banks.com.
The Escrow Agent shall not be required to expend or risk any of its own funds or
otherwise incur any liability, financial or otherwise, in the performance of any
of its duties hereunder.

(b) If at any time the Escrow Agent is served with any judicial or
administrative order, judgment, decree, writ, or other form of judicial or
administrative process which in any way affects the Escrow Property (including
but not limited to orders of attachment or garnishment or other forms of levies
or injunctions or stays relating to the transfer of the Escrow Property), the
Escrow Agent is authorized to comply therewith in any manner it or legal counsel
of its own choosing deems appropriate; and if the Escrow Agent complies with any
such judicial or administrative order, judgment, decree, writ, or other form of
judicial or administrative process, Escrow Agent shall not be liable to any of
the parties hereto or to any other person or entity even though such order,
judgment, decree, writ, or process may be subsequently modified or vacated or
otherwise determined to have been without legal force or effect.

(c) The Escrow Agent shall not be liable for any action taken or omitted or for
any loss or injury resulting from its actions or its performance or lack of
performance of its duties hereunder in the absence of negligence or willful
misconduct on its part. In no event shall the Escrow Agent be liable (i) for
acting in accordance with or conclusively relying upon any instruction, notice,
demand, certificate, or document from both Hoult and Banks.com together,
(ii) for any indirect, consequential, punitive, or special damages, regardless
of the form of action and whether or not any such damages were foreseeable or
contemplated, or (iii) for the acts or omissions of its nominees,
correspondents, designees, agents, subagents, or subcustodians. The Escrow Agent
may consult with legal counsel of its own choosing as to any matter relating to
this Escrow Agreement, and the Escrow Agent shall not incur any liability in
acting in good faith in accordance with any advice from such counsel.

 

3



--------------------------------------------------------------------------------

 

(d) The Escrow Agent shall not incur any liability for not performing any act or
fulfilling any duty, obligation, or responsibility hereunder by reason of any
occurrence beyond the control of the Escrow Agent (including but not limited to
any act or provision of any present or future law or regulation or governmental
authority, any act of God or war, civil unrest, local or national disturbance or
disaster, any act of terrorism, or the unavailability of the Federal Reserve
Bank wire or facsimile or other wire or communication facility).

(e) The Escrow Agent shall be entitled to conclusively rely upon any order,
judgment, certification, demand, notice, instrument, or other writing delivered
to it hereunder without being required to determine the authenticity or the
correctness of any fact stated therein or the propriety or validity or the
service thereof. The Escrow Agent may act in conclusive reliance upon any
instrument or signature believed by it to be genuine and may assume that any
person purporting to give receipt or advice to make any statement or execute any
document in connection with the provisions hereof has been duly authorized to do
so.

(f) The Escrow Agent shall not be responsible in any respect for the form,
execution, validity, value, or genuineness of documents or securities deposited
hereunder, or for any description therein, or for the identity, authority or
rights of persons executing or delivering or purporting to execute or deliver
any such document, security, or endorsement. The Escrow Agent shall not be
called upon to advise any party as to the wisdom in selling or retaining or
taking or refraining from any action with respect to any securities or other
property deposited hereunder.

(g) The Escrow Agent shall not be under any duty to give the Escrow Property
held by it hereunder any greater degree of care than it gives its own similar
property.

(h) At any time the Escrow Agent may request an instruction in writing in
English from Hoult and Banks.com and may, at its own option, include in such
request the course of action it proposes to take and the date on which it
proposes to act, regarding any matter arising in connection with its duties and
obligations hereunder. The Escrow Agent shall not be liable for acting in
accordance with such a proposal on or after the date specified therein, provided
that the specified date shall be at least three (3) business days after Hoult
and Banks.com receive the Escrow Agent’s request for instructions and its
proposed course of action, and provided further that, prior to so acting, the
Escrow Agent has not received the written instructions requested.

(i) When the Escrow Agent acts on any information, instructions, communications,
sent by telex, facsimile, email, or other form of electronic or data
transmission, the Escrow Agent, absent negligence, shall not be responsible or
liable in the event such communication is not an authorized or authentic
communication of Hoult or Banks.com or is not in the form Hoult or Banks.com
sent or intended to send (whether due to fraud, distortion or otherwise).

(j) In the event of any ambiguity or uncertainty hereunder or in any notice,
instruction, or other communication received by the Escrow Agent hereunder, the
Escrow Agent may, in its sole discretion, refrain from taking any action other
than to retain possession of the Escrow Property, unless the Escrow Agent
receives written instructions, signed by Hoult and Banks.com, which eliminate
such ambiguity or uncertainty.

 

4



--------------------------------------------------------------------------------

 

(k) In the event of any dispute between or conflicting claims among the Hoult
and Banks.com and/or any other person or entity with respect to any Escrow
Property, the Escrow Agent shall be entitled, in its sole discretion, to refuse
to comply with any and all claims, demands, or instructions with respect to such
Escrow Property so long as such dispute or conflict shall continue, and the
Escrow Agent shall not be or become liable in any way to the Hoult or Banks.com
for failure or refusal to comply with such conflicting claims, demands, or
instructions. The Escrow Agent shall be entitled to refuse to act until, in its
sole discretion, either (i) such conflicting or adverse claims or demands shall
have been determined by a final order, judgment, or decree of a court of
competent jurisdiction, which order, judgment, or decree is not subject to
appeal, or settled by agreement between the conflicting parties as evidenced in
a writing satisfactory to the Escrow Agent, or (ii) the Escrow Agent shall have
received security or an indemnity satisfactory to it sufficient to hold it
harmless from and against any and all losses which it may incur by reason of so
acting. Any court order, judgment, or decree shall be accompanied by a legal
opinion by counsel for the presenting party, satisfactory to the Escrow Agent,
to the effect that said order, judgment or decree represents a final
adjudication of the rights of the parties by a court of competent jurisdiction,
and that the time for appeal from such order, judgment or decree has expired
without an appeal having been filed with such court. The Escrow Agent shall act
on such court order and legal opinions without further question. The Escrow
Agent may, in addition, elect, in its sole discretion, to commence an
interpleader action or seek other judicial relief or orders as it may deem, in
its sole discretion, necessary.

(l) The Escrow Agent shall have no responsibility for the contents of any
writing of the arbitrators or any third party contemplated herein as a means to
resolve disputes and may conclusively rely without any liability upon the
contents thereof.

(m) The Escrow Agent does not have any interest in the Escrow Property deposited
hereunder but is serving as escrow holder only and having only possession
thereof. Hoult and Banks.com will provide the Escrow Agent with appropriate W-9
forms for tax identification number certifications, or W-8 forms for
non-resident alien certifications. This paragraph shall survive notwithstanding
any termination of this Escrow Agreement or the resignation or removal of the
Escrow Agent.

Section 9. Miscellaneous. (a) This Agreement embodies the entire agreement and
understanding among the parties hereto relating to the subject matter hereof.

(b) This Agreement shall be governed by and construed in accordance with the
laws of the State of California without reference to the principles of conflict
of laws.

(c) Each of the parties hereto hereby irrevocably consents to the jurisdiction
of the courts of the State of California and of any Federal Court located in
such State in connection with any action, suit, or other proceeding arising out
of or relating to this Agreement or any action taken or omitted hereunder, and
waives any claim of forum non

 

5



--------------------------------------------------------------------------------

conveniens and any objections as to laying of venue. Each party further waives
personal service of any summons, complaint, or other process, and agrees that
service thereof may be made by certified or registered mail directed to such
person at such person’s address for purposes of notices hereunder.

(d) All notices and other communications under this Agreement shall be in
writing in English and shall be deemed given when delivered personally, on the
next business day after delivery to a recognized overnight courier or mailed
first class (postage prepaid) or when sent by facsimile to the parties (which
facsimile copy shall be followed, in the case of notices or other communications
sent to the Escrow Agent, by delivery of the original) at the following
addresses (or to such other address as a party may have specified by notice
given to the other parties pursuant to this provision):

If to Hoult, to:

Jennifer G. Redmond

Nathaniel Bruno

Sheppard Mullin Richter & Hampton LLP

Four Embarcadero Center, 17th Floor

San Francisco, California 94111-4106

Telephone:       415-434-9100

Facsimile:        415-434-3947

E-Mail:             jredmond@sheppardmullin.com

                          nbruno@sheppardmullin.com

If to Banks.com, to:

Eileen R. Ridley

Patrick T. Wong

Foley & Lardner LLP

555 California Street, 17th Floor

San Francisco, California 94104-1520

Telephone:       (415) 984-9891

Facsimile:        (415) 434-4507

E-Mail:             eridley@foley.com

                           pwong@foley.com

 

6



--------------------------------------------------------------------------------

 

If to the Escrow Agent, to:

Deutsche Bank National Trust Company

101 California Street, 47th Floor

San Francisco, CA 94111

Telephone:      (415) 617-2801

Facsimile:       (415) 617-4280

Attention:        Raafat A. Sarkis

E-Mail:            raafat.sarkis@db.com

(e) The headings of the Sections of this Agreement have been inserted for
convenience and shall not modify, define, limit or expand the express provisions
of this Agreement.

(f) This Agreement and the rights and obligations hereunder of parties hereto
may not be assigned except with the prior written consent of the other parties
hereto. This Agreement shall be binding upon and inure to the benefit of each
party’s respective successors and permitted assigns. Except as expressly
provided herein, no other person shall acquire or have any rights under or by
virtue of this Agreement. This Agreement is intended to be for the sole benefit
of the parties hereto, and (subject to the provisions of this Section 9(f))
their respective successors and assigns, and none of the provisions of this
Agreement are intended to be, nor shall they be construed to be, for the benefit
of any third person.

(g) This Agreement may not be amended, supplemented, or otherwise modified
without the prior written consent of the parties hereto.

(h) The Escrow Agent makes no representation as to the validity, value,
genuineness, or the collectability of any security or other document or
instrument held by or delivered to it.

(i) The Escrow Agent shall not be called upon to advise any party as to the
wisdom in selling or retaining or taking or refraining from any action with
respect to any securities or other property deposited hereunder.

(j) This Agreement may be executed in two or more counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same instrument.

(k) The rights and remedies conferred upon the parties hereto shall be
cumulative, and the exercise or waiver of any such right or remedy shall not
preclude or inhibit the exercise of any additional rights or remedies. The
waiver of any right or remedy hereunder shall not preclude the subsequent
exercise of such right or remedy.

(l) Hoult and Banks.com hereby represent and warrant (i) that this Escrow
Agreement has been duly authorized, executed, and delivered on his/their behalf
and constitutes his/their legal, valid, and binding obligation and (ii) that the
execution, delivery and performance of this Escrow Agreement by Hoult and
Banks.com does not and will not violate any applicable law or regulation.

 

7



--------------------------------------------------------------------------------

 

(m) The invalidity, illegality, or unenforceability of any provision of this
Escrow Agreement shall in no way affect the validity, legality, or
enforceability of any other provision; and if any provision is held to be
unenforceable as a matter of law, the other provisions shall not be affected
thereby and shall remain in full force and effect.

(n) For purposes of this Agreement, a “business day” shall mean any day that is
not a Saturday or Sunday or a day on which banks are required or permitted by
law or executive order to be closed in the City of San Francisco.

(o) For purposes of sending and receiving instructions or directions hereunder,
all such instructions or directions shall be, and the Escrow Agent may
conclusively rely upon such instructions or directions, delivered, and executed
by representatives of Hoult or Banks.com designated in Section 9(d) above (each
such representative is an “Authorized Person”).

(p) Except as otherwise provided in this Agreement, the parties hereto agree to
keep confidential the terms of this Agreement and information relating to the
resolution of the Suit and/or Derivative Action as defined in the CONFIDENTIAL
SETTLEMENT AGREEMENT AND MUTUAL GENERAL RELEASE OF ALL CLAIMS to which this
Agreement is Exhibit A, and to refrain from disclosing any information regarding
this Agreement to any third-party (outside of immediate family) that is not a
party to this Agreement or to the CONFIDENTIAL SETTLEMENT AGREEMENT AND MUTUAL
GENERAL RELEASE OF ALL CLAIMS to which this Agreement is Exhibit A unless
ordered to do otherwise under oath in a court of competent jurisdiction or as
required for a legitimate business purpose (e.g., through disclosures to
attorneys, accountants, regulatory bodies, government agencies, re-insurers,
etc., including, without limitation, any disclosures required under securities
laws and/or regulations). To the extent that such information would be necessary
or appropriate as evidence or discovery in other litigation or arbitration, the
parties hereto will take reasonable steps to protect the confidentiality of the
information, including by seeking stipulations of confidentiality or protective
orders.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
effective date above written.

 

Robert Hoult By   /s/ Robert Hoult Name: Robert Hoult Date 8-20-2010

 

8



--------------------------------------------------------------------------------

 

BANKS.COM, INC. By   /s/ Daniel O’Donnell Name: Daniel O’Donnell Title:
President and Chief Executive Office Date 8/20/10 DEUTSCHE BANK NATIONAL TRUST
COMPANY as Escrow Agent By   /s/ Raafat Sarkis Name: Raafat Sarkis Title: Vice
President Date 08/23/10 DEUTSCHE BANK NATIONAL TRUST COMPANY as Escrow Agent By
  /s/ Sonia N. Flores Name Sonia N. Flores Title Vice President Date 8/23/2010

 

9